DETAILED ACTION

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Request for Continued Examination
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Upon review of the file record, the Examiner notes that the present Application claims priority as a CON of a PCT document in Japanese.  As such, for the purposes of potential double patenting issues, it appears that the effective US filing date for the present application is March 27, 2020.  As such, there are six commonly assigned applications that have effective US filing dates equal to or prior to March 27, 2020 that also recite the same index of refraction difference limitation.  It is the Examiner’s opinion that this necessitates double patenting rejections that cannot be simply obviated by allowing the earlier filed application to pass to allowance (i.e. this application is not technically the earlier filed application in this case due to the effective US filing date being March 27, 2020).  Terminal disclaimers over these six commonly assigned applications would overcome these rejections and pass the present application to allowance.  The below is, essentially, similar language as used in prior FUFIFILM applications. 
Applicants have filed several applications directed to similar inventive concepts.  This not impermissible but the Examiner has deemed that these Applications are not patentably distinct from one another for the reasons noted below.  In prior office actions in the below indicated applications, the Examiner has provided detailed analysis of each rejection and the secondary references relied upon therein.  In the interest of compact prosecution and the saving of trees, the Examiner will, instead, present the same information in an easy to read table format.
Each copending application or published patent recites a related characterization technique, structure or methodology on which novelty relies.  The below tables will break up the double patenting i.e. over a published patent) or provisional (over a copending application only).  Each table will present the document the double patenting rejection is predicated on, which limitations are met (and by which claims) and which limitations are lacking in the document. After each table, the Examiner will lay out where the missing limitations are taught in the prior art as mere obvious modifications (again, this mirrors the prior double patenting rejections put forth in previous office actions in the FUJIFILM Applications).
Provisional Double Patenting Rejections predicated on the absolute value of N in in-plane vs transverse direction




Copending Application
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
N in in-plane vs thickness direction of magnetic layer
Back coat
Average diameter of oxide abrasive
Alumina abrasive
Hexagonal ferrite powder










THIS APP
Tape/Dev
claims 1-12
Claim 1
Claim 1
Claim 6
Claim 1
Claim 1
Claim 1

17/032,621
Tape/Dev/Cart
Claims 1-20
Claim 1
Claim 1
Claim 5
See below
See below
See below

17/330,680
Tape/Cart/Dev
Claims 1-16
Claim 1
Claim 1
Claim 1
See below
See below
Claim 1

17/326,458
Tape/Dev
Claims 1-14
Claim 1
Claim 1
Claim 6
Claim 1
Claim 1
Claim 3

17/328,620
Tape/Cart/Dev
Claims 1-20
Claim 1
Claim 1
Claim 4
See below
See below
See below

17/368,274
Tape/Dev
Claim 1-7
Claim 1
Claim 1
Claim 6
See below
See below
See below

17/386,616
Tape/Dev
Claim 1-8
Claim 1
Claim 1
Claim 6
See below
See below
See below



For the above documents that fail to disclose a non-magnetic underlayer or back coat layer, Imaoka (U.S. Patent No. 8,535,817 and corresponding PGPUB) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding the thickness values of the various layers and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples).
Regarding the use of hexagonal ferrite powders, these powders are replete in the magnetic media arts as exemplified by many, many documents in the filed IDS and PTO-892s in the file record.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, hexagonal ferrites and other types of magnetic powders are functional equivalents in the field of suitable magnetic powders for use in binder-type magnetic recording media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the recording medium(tape), the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
The above references fail to claim the average particle diameter of the oxide abrasive determined by the claimed methodology.  However, Kasada et al. (U.S. Patent App. No. 2019/0103134 A1) disclose that controlling the average particle diameter of the oxide abrasive to meet the exact methodology limitations and diameter limitations can produce recording media having good running characteristics, as well as good electromagnetic performance (Title; Abstract; Summary of Invention).
Furthermore, regarding the difference in average particle size range, such as in Application 16/832,788, versus the other claimed ranges, the Examiner notes that Imaoka teaches the importance of tailoring the average particle size of the nonmagnetic filler (which can be oxide additives like alumina) to meet the requirements of 
    PNG
    media_image1.png
    176
    559
    media_image1.png
    Greyscale
.  While Imaoka only discloses average particle sizes of 0.1 microns or larger, the Examiner notes that a person of ordinary skill in the art would readily appreciate that if one were using thinner magnetic layers, the /t value would require using smaller average particle diameters to meet the required relationship.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the average particle diameter of the abrasive, regardless of the methodology, through routine experimentation, especially given the teaching in Imaoka regarding the desire to tailor the average particle size of the non-magnetic filler/oxide abrasive based on the magnetic layer thickness and this desired average particle size could range above or below 0.1 microns depending on the desired media to be used in, per the teachings above.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the indicated references to utilize abrasives meeting the claimed limitations as taught by Imaoka and/or Kasada, since such limitations are established in the art for improving the electromagnetic and running properties of the medium.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejections, the present Application is deemed allowable for the reasons previously set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 27, 2022